Title: To George Washington from Stephen Sayre, 2 July 1791
From: Sayre, Stephen
To: Washington, George



Sir
Paris 2d July 1791

I did myself the honor of writing you in octor last—stating, in part, what had been my conduct & situation, during our contest for Independence. You may imagine, it is not a little mortifying to reflect, that I am unworthy the employments I have expected—or, that my Country treats me unjustly.
This is the last time I ever mean to trouble you with importunities.
As I have lately taken a share in a manufactory of Snuff in this City, I must naturally be inclined to have some Employment there—and as you will, probably, soon send a Minister, I wish the Secretaryship. Mr Short tells me, that in case he is the Minister, he should be very happy in my having it—But let me request one of the greatest favours you can do me—Let me have a single Line—promising this, or some other nomination—or, that I may never expect any appointment whatever. Mr Short knows my address—but to be more certain, I am fix’d in rue St Denis—No. 413. Monr La Fayette has promised to write to you in my favour: but I expect he will forget to do so. I am with all due Respect & Consideration your obt Servt

Stephen Sayre

